                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION


UNITED STATES OF AMERICA

VS.                                            CASE NO: 6:21-cr-76-RBD-LRH

LUIS MIGUEL VILLA-PEREZ


                        ACCEPTANCE OF PLEA OF GUILTY,
                         ADJUDICATION OF GUILT AND
                           NOTICE OF SENTENCING

       The Court adopts the Report and Recommendation Concerning Plea of Guilty

(Doc. 30) entered by the Honorable Leslie R. Hoffman, United States Magistrate Judge, to

which a Notice of No Objection has been filed by the Government (Doc. 31) and the time

for the Defendant to do so has now passed. The Court hereby accepts the Defendant’s

plea of guilty to Count One of the Indictment, and the Defendant is adjudged guilty of

this offense.

       SENTENCING for the Defendant is hereby scheduled for Monday, September

20, 2021 at 10:30 AM before the undersigned in the United States Courthouse, Courtroom

4A, Fourth Floor, 401 West Central Boulevard, Orlando, Florida 32801.

       IF THE PARTIES WANT THE COURT TO CONSIDER ANY MOTION FOR

DEPARTURE OR OTHER WRITTEN MATERIAL OTHER THAN THE PRE-SENTENCE

INVESTIGATION REPORT, IT MUST BE SUBMITTED NO LATER THAN SEVEN (7)

DAYS PRIOR TO THE DATE OF SENTENCING.

       DONE AND ORDERED in Chambers in Orlando, Florida, on July 2, 2021.
Copies:   Counsel of Record
          United States Marshal Service




                                          2
